Citation Nr: 1220583	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  07-03 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for cold weather residuals of the ears.

2.  Entitlement to service connection for cold weather residuals of the nose.

3.  Entitlement to service connection for residuals of a left ankle injury.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1950 to October 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 Regional Office (RO) in Cleveland, Ohio rating decision, which denied the claims on appeal.

The Board notes the Veteran requested a hearing in his January 2007 substantive appeal form, but withdrew the hearing request in May 2012 and requested that the matter be forwarded directly to the Board for review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a bilateral ear disability that is etiologically related to a disease, injury, or event in service, to include as due to residuals of cold weather exposure.

2.  The preponderance of the evidence is against finding that the Veteran has a nose disability that is etiologically related to a disease, injury, or event in service, to include as due to residuals of cold weather exposure.

3.  The preponderance of the evidence is against finding that the Veteran has a left ankle disability that is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A bilateral ear disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  A nose disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  A left ankle disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in September 2005 satisfied many of the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA medical records are in the file.  All records identified by the Veteran as relating to the claims have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  In this case, the Board notes that the Veteran was provided VA examinations in May 2006 for his left ankle and July 2007 for cold weather residuals.  The May 2006 VA examiner diagnosed a history of an injury to the left ankle with no residuals on today's examination.  During the July 2007 cold weather residual examination the Veteran explicitly denied current or ongoing problems with his ears and nose and the examiner did not otherwise diagnose a current ear or nose disability.  These conclusions were reached by the examiners after considering the Veteran's reported history, his service treatment records, and conducting physical examinations.  Based on the foregoing, the Board finds the May 2006 and July 2007 VA examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  In the instant case, however, there is no presumed service connection because arthritis of the left ankle was not medically diagnosed within one year of discharge nor, indeed, has left ankle arthritis been diagnosed.  Notwithstanding, the Board will consider whether service connection is otherwise warranted on a direct basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Given the Veteran's service in Korea during the Korean War, the Board has considered the potential application of 38 U.S.C.A. § 1154(b) (West 2002).  In that regard, the Board notes that the Veteran's reported in-service frostbite to the ears and nose and hairline fracture of the left ankle are consistent with the time, place, and circumstances of his service.  As such, the Board concludes that application of 38 U.S.C.A. §1154(b) is warranted and the in-service incidents are presumed to have occurred.  As will be discussed below, however, the Veteran's claims hinge on whether he has current disabilities of the ears, nose, and left ankle.    

The Veteran appears to contend that he has current disabilities of the left ankle, nose, and bilateral ears as a result of his military service in Korea.  Specifically, the Veteran contends that he suffered frostbite to the ears and nose during service in Korea and that he incurred a hairline fracture of his left ankle when he got tangled in some wires.  

The Veteran's service treatment records include several notations in May 1951 of possible fractured left ankle that was treated with codeine and an ace bandage.  The records do not include complaints of frostbite to the ears or nose; however, as the Veteran explained, he and others were not permitted to leave their position to obtain treatment for such complaints.  The Veteran's separation examination does not indicate complaints or ongoing problems with the ears, nose, or left ankle.

The Veteran does not contend that he sought medical treatment for residuals of frostbite to his ears or nose or for residuals of his left ankle injury after separation from service.  In May 2006, the Veteran was afforded a VA examination for his left ankle.  The examiner noted review of the claims file.  The Veteran reported incurring a questionable fractured left ankle during service in Korea and that he was treated with a cast.  He indicated that the ankle had healed and the problems resolved quite nicely.  He denied any current residuals or symptoms of aching, pain, or soreness.  The Veteran did note bilateral leg swelling, but the examiner noted the problem was due to a heart problem and not the left ankle injury.  The Veteran was using a cane, but the examiner again noted that it was not due to residuals of the left ankle injury.  The Veteran was able to perform regular daily activities without regard to the left ankle.  On examination, there was no evidence of soreness, pain, or tenderness.  Repetitive use and cold weather did not cause any change in symptoms and the Veteran did not note any flare-ups of problems.  The examiner diagnosed a history of an injury to the left ankle with no residuals on today's examination.

In the Veteran's August 2005 notice of disagreement, however, he claimed, "I do continue to have problems with the ankle and I have good and bad days.  On the time of my evaluation I was having a good day."  In his January 2007 substantive appeal, the Veteran again indicated, "My ankle indeed does bother me.  When I am sleeping, the pain from the ankle wakes me up.  I was having a very good day the day that I went for my appointment and I was well rested as I waited a long time for my appointment.  I do not feel as if my ankle was looked at properly.  I was asked by the VA examiner to rock back and forth on my heels.  The VA examiner did not inspect my ankles or feet."

The Veteran was afforded a VA examination for cold weather residuals in July 2007.  The examiner noted review of the claims file.  At that time, the Veteran noted in-service burning sensations and pain to the nose and bilateral ears; however, he denied any current symptoms to the nose or the ears.  On physical examination of the nose and ears there were no noted abnormalities.  The examiner did not diagnose a current disability of either the nose or ears.

During a March 2010 RO hearing, as to residuals to his ears, nose, and left ankle, the Veteran stated in response to a question about a current disability of the ears or nose, 

No, I can't think of anything, as far as the nose and ears.  I had the frostbite here, and I had a little bit of frostbite on my nostrils; but, if I kept moving, and my circulation kept going, I eventually would walk out of it.  There was nothing permanent about it.  I never had anymore [sic] problems with the ankle.  It has never been strained, or anything like that.

The Veteran was afforded a cold injury protocol examination in June 2010, but the examiner focused on cold weather residuals to the bilateral upper and lower extremities (for which the Veteran separately is service connected).  The examination did not discuss the ears or nose and, while discussing the lower extremities, did not diagnose any disability of the left ankle or attribute any lower extremity symptoms to a discrete left ankle disability.  

A June 2011 VA treatment record noted normal left ankle dorsiflexion and plantar flexion strength, as well as normal sensation and left ankle reflex.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a left ankle, nose, or bilateral ear disability that was incurred in or otherwise related to military service.  

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his claims and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has a current left ankle, nose, or bilateral ear disability caused or aggravated by military service during any period of his appeal.  Indeed, as noted above, the record reflects that the May 2006 and July 2007 VA examiners, following consideration of the Veteran's reported history, consideration of the claims file, and physical examination, concluded that the Veteran did not have a current left ankle disability or a nose or bilateral ear disability, respectively.  Moreover, no other medical evidence of record indicates a current left ankle, nose, or bilateral ear disability.  

The Veteran consistently has denied current or ongoing symptoms of cold weather residuals affecting the nose or ears.  The Board notes, however, inconsistent statements regarding current symptoms of the left ankle.  As discussed above, during his May 2006 VA examination and the March 2010 RO hearing the Veteran denied ongoing and current symptoms of the left ankle.  By contrast, in his August 2006 notice of disagreement and January 2007 substantive appeal, the Veteran reported left ankle pain that would awaken him at night and other unspecified problems.  Given these wholly conflicting and contradictory statements regarding ongoing left ankle symptomatology, the Board concludes that none of these statements can be afforded any probative weight and that the statements cannot support the Veteran's claim for entitlement to service connection for residuals of a left ankle injury, particularly in light of the negative clinical findings of the VA examiners discussed above.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").

In summary, there is no evidence of a current chronic left ankle, nose, or bilateral ear disability.  As discussed above, the Board affords far greater weight to the medical professionals who concluded that the Veteran did not have a current left ankle disability or nose or bilateral ear disability than to the non-credible lay representations of the Veteran.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for cold weather residuals of the ears is denied.

Entitlement to service connection for cold weather residuals of the nose is denied.

Entitlement to service connection for residuals of a left ankle injury is denied.


REMAND

The Veteran also seeks entitlement to service connection for bilateral hearing loss and tinnitus.  Specifically, the Veteran contends that his current bilateral hearing loss and tinnitus were caused by in-service noise exposure.  In the alternative, the Veteran has asserted that his bilateral hearing loss and tinnitus were caused by his prolonged exposure to cold weather during his service in Korea.  After a careful review of the record, the Board concludes that the matter must be remanded for additional development.  

As noted above, the duty to assist required under the VCAA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  In this case, the Veteran was afforded a VA examination in April 2006.  The examiner diagnosed bilateral hearing loss, but concluded that it was less likely than not a result of exposure to noise in the military.  The rationale for the opinion was that the hearing loss was not consistent with noise-induced hearing loss, the Veteran stated that he was unaware of his hearing loss until approximately 1970 to 1975, and the Veteran had tubes placed in his ears which was indicative of Eustachian tube dysfunction.

Thereafter, the Veteran submitted numerous private treatment records indicating ongoing hearing problems from at least 1990.  In April 1990, the Veteran reported slightly decreased right ear hearing for the previous 3 weeks, but also noted exposure to very low temperatures and since that time experiencing decreased hearing that worsened in cold weather.  An April 1994 record indicated a past history of the placing of an ear tube in the right ear in 1979.  In May 1994, the Veteran reported a 10 year history of ear problems and noted progressive hearing loss over the last few years.  The Veteran subsequently had a pressure equalizer (PE) tube installed for a period of time in the right ear.  The record also includes multiple diagnoses of otitis media.  

In light of this evidence of middle ear dysfunction, the RO sought an addendum opinion from the April 2006 VA examiner for an opinion as to whether the Veteran's hearing loss was a result of in-service noise exposure and whether there is a relationship between cold injury and loss of hearing.  The July 2007 addendum indicated that his opinion as to the etiology of the current hearing loss with respect to in-service noise exposure, indicating that the Veteran was exposed to hazardous noise in multiple jobs after separation from service.  The examiner, however, indicated he was not competent to offer an opinion as to whether there was a medical relationship between cold injury and loss of hearing and tinnitus and recommended referral to an ear, nose, and throat (ENT) specialist.

In his January 2007 substantive appeal the Veteran clarified that his hearing problems began in service and that he indicated onset in 1970 to 1975 because "the examiner started saying dates and I simply picked one."

In light of the foregoing, the Board concludes that an additional VA examination by an ENT specialist or other qualified medical professional to consider whether the Veteran's current bilateral hearing loss and tinnitus was caused by in-service cold weather exposure during service in Korea.  In addition, due to the Veteran's clarification as to the onset of his hearing loss and tinnitus an opinion also should be requested regarding an in-service noise-induced etiology.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Schedule the Veteran for appropriate VA examination for bilateral hearing loss and tinnitus with a qualified medical professional.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran has bilateral hearing loss and tinnitus that have been caused or aggravated by his military service.  Specifically, the examiner is requested to opine as to whether any current bilateral hearing loss and tinnitus is due to (a) in-service noise exposure; and/or (b) prolonged cold weather exposure during service in Korea.  In that regard, the examiner should consider, and discuss as appropriate, the private medical records showing ongoing middle ear problems from at least the 1970s, the April 2006 VA examination report and July 2007 addendum opinion, and the Veteran's attributions of decreased hearing acuity and tinnitus beginning in service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  After the above is complete, readjudicate the Veteran's claims.  If the benefits sought are not granted, issue a supplemental statement of the case to the Veteran and his representative, and give them an opportunity to respond, before the case is returned.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


